 


110 HR 2415 IH: Affordable Gas Price Act
U.S. House of Representatives
2007-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2415 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2007 
Mr. Paul introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Natural Resources and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To reduce the price of gasoline by allowing for offshore drilling, eliminating Federal obstacles to constructing refineries and providing incentives for investment in refineries, suspending Federal fuel taxes when gasoline prices reach a benchmark amount, and promoting free trade. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Affordable Gas Price Act. 
(b)Table of contents 

Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Termination of restrictions on oil and natural gas development on Federal lands. 
Sec. 4. Limitation of suits under National Environmental Policy Act of 1969. 
Sec. 5. Incentives for investment in oil refineries. 
Sec. 6. Suspension of fuel taxes on highway motor fuels when weekly United States retail gasoline prices exceed benchmark. 
Sec. 7. Increase in mileage reimbursement rates. 
Sec. 8. Termination of application of title IV of the Trade Act of 1974 to the Russian Federation and Kazakhstan. 
Sec. 9. Study on effects of oil prices on monetary policy.  
2.FindingsCongress finds the following: 
(1)In recent months gas prices across the country have risen to as much as over $4 per gallon. 
(2)High fuel costs retard economic growth and diminish the quality of life for all Americans. 
(3)The trucking industry is particularly hard hit by high fuel prices. 
(4)Attempts to address the issue of high gasoline costs by increasing government involvement in the market through measures such as price controls will only lead to shortages, rationing, and a return of gasoline lines. 
(5)The Federal regulations restricting drilling impose prohibitive costs on the development of new sources of energy, artificially inflating the price of gas. 
(6)Federal gas taxes increase the price of oil thus burdening American families, business, and truckers. 
(7)Allowing private parties to delay, or even halt, the construction of new refineries through litigation over the National Environmental Protection Act’s Environmental Impact Statement requirement reduces the supply of gas thus raising gas prices. 
(8)The so-called Jackson-Vanik (freedom-of-emigration) amendment (section 402 of the Trade Act of 1974) was a United States reaction to the Soviet Union’s highly restrictive emigration policy of the time. 
(9)By 2005, some 15 years after the end of communist rule over the Soviet Union, successor states Russia and Kazakhstan allow their citizens the right and opportunity to emigrate, free of any heavy tax on the visas or other documents required for emigration and free of any other tax, levy, fine, fee, or other charge on any citizens as a consequence of the desire of such citizens to emigrate to the country of their choice. 
(10)Elimination of the Jackson-Vanik amendment’s threat of trade-restricting provisions would increase the United States access to oil supplies from non-Arab countries, thus lowering gas prices. 
(11)The adoption of a monetary system of fiat currency unbacked by any ties to gold may have contributed to the raise in gas prices. 
3.Termination of restrictions on oil and natural gas development on Federal lands 
(a)Outer Continental Shelf 
(1)Termination of laws prohibiting expenditures for natural gas leasing and preleasing activitiesAll provisions of existing Federal law prohibiting the spending of appropriated funds to conduct oil or natural gas leasing and preleasing activities for any area of the Outer Continental Shelf shall have no force or effect. 
(2)Revocation of existing Presidential withdrawalsAll existing withdrawals by the President under the authority of section 12 of the Outer Continental Shelf Lands Act (43 U.S.C. 1341) are hereby revoked and are no longer in effect with respect to the leasing of areas for exploration for, and development and production of, oil or natural gas. 
(b)Coastal plain of AlaskaSections 1002(i) and 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3142(i) and 3143) are repealed. 
4.Limitation of suits under National Environmental Policy Act of 1969Section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) is amended by inserting (a) In general.— before the first sentence, and by adding at the end the following:  
 
(b) Limitation on suitsA statement required under subsection (a)(2)(C) is not subject to judicial review.. 
5.Incentives for investment in oil refineries 
(a)Increase of expensing for refineries 
(1)In generalSubsection (a) of section 179C of the Internal Revenue Code of 1986 (relating to election to expense certain refineries) is amended by striking 50 percent and inserting 100 percent. 
(2)Effective dateThe amendments made by this subsection shall take effect as if included in section 1323 of the Energy Policy Act of 2005. 
(b)Class Life for Refineries 
(1)In generalSubparagraph (B) of section 168(e)(3) of the Internal Revenue Code of 1986 (relating to 5-year property) is amended by striking and at the end of clause (v), by striking the period at the end of clause (vi) and inserting , and, and by adding at the end the following new clause: 
 
(vii)any petroleum refining property.. 
(2)Petroleum refining assetSection 168(i) of such Code is amended by adding at the end the following new paragraph: 
 
(18)Petroleum refining property 
(A)In generalThe term petroleum refining property means any asset for petroleum refining, including assets used for the distillation, fractionation, and catalytic cracking of crude petroleum into gasoline and its other components. 
(B)Asset must meet environmental lawsSuch term shall not include any asset which does not meet all applicable environmental laws in effect on the date such asset was placed in service. For purposes of the preceding sentence, a waiver under the Clean Air Act shall not be taken into account in determining whether the applicable environmental laws have been met. 
(C)Special rule for mergers and acquisitionsSuch term shall not include any asset with respect to which a deduction was taken under subsection (e)(3)(B) by any other taxpayer in any preceding year.. 
(3)Effective date 
(A)In generalThe amendments made by this subsection shall apply to refineries placed in service after the date of the enactment of this Act. 
(B)ExceptionThe amendments made by this section shall not apply to any refinery with respect to which the taxpayer has entered into a binding contract for the construction thereof on or before the date of the enactment of this Act. 
6.Suspension of fuel taxes on highway motor fuels when weekly United States retail gasoline prices exceed benchmark 
(a)In generalSection 4081 of the Internal Revenue Code of 1986 (relating to imposition of tax on motor and aviation fuels) is amended by adding at the end the following new subsection: 
 
(f)Suspension of highway motor fuel taxes when retail gasoline exceeds benchmark 
(1)In generalDuring any suspension period, the tax imposed by this section or section 4041 on highway motor fuel shall be suspended. 
(2)Definitions and special ruleFor purposes of this subsection— 
(A)Suspension periodThe term suspension period means the period— 
(i)beginning on the date on which the weekly United States retail gasoline price, regular grade (as published by the Energy Information Administration, Department of Energy), inclusive of such tax, is greater than $3.00 per gallon, and 
(ii)ending on the date on which such price (as so published), without regard to this subsection, does not exceed $3.00 per gallon. 
(B)Highway motor fuelThe term highway motor fuel means any fuel subject to tax under this section or section 4041 other than aviation gasoline and aviation-grade kerosene.. 
(b)Maintenance of trust funds deposits; amounts appropriated to trust funds treated as taxes 
(1)In generalThere is hereby appropriated (out of any money in the Treasury not otherwise appropriated) to each trust fund which would (but for this subsection) receive reduced revenues as a result of a suspension in a rate of tax by reason of section 4081(f)(1) of the Internal Revenue Code of 1986 (as added by this section) an amount equal to such reduction in revenues. Amounts appropriated by the preceding sentence to any trust fund—  
(A)shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred had such section 4081(f)(1) not been enacted, and 
(B)shall be treated for all purposes of Federal law as taxes received under the appropriate section referred to in such section 4081(f)(1). 
(c)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act. 
(d)Floor stock refunds 
(1)In generalIf— 
(A)before the tax suspension date, tax has been imposed under section 4081 of the Internal Revenue Code of 1986 on any highway motor fuel, and 
(B)on such date such fuel is held by a dealer and has not been used and is intended for sale,there shall be credited or refunded (without interest) to the person who paid such tax (hereafter in this subsection referred to as the taxpayer) an amount equal to the excess of the tax paid by the taxpayer over the tax which would be imposed on such fuel had the taxable event occurred on such date. 
(2)Time for filing claimsNo credit or refund shall be allowed or made under this subsection unless— 
(A)claim therefor is filed with the Secretary of the Treasury before the date which is 6 months after the tax suspension date based on a request submitted to the taxpayer before the date which is 3 months after the tax suspension date by the dealer who held the highway motor fuel on such date, and 
(B)the taxpayer has repaid or agreed to repay the amount so claimed to such dealer or has obtained the written consent of such dealer to the allowance of the credit or the making of the refund. 
(3)Exception for fuel held in retail stocksNo credit or refund shall be allowed under this subsection with respect to any highway motor fuel in retail stocks held at the place where intended to be sold at retail. 
(4)DefinitionsFor purposes of this subsection— 
(A)Tax suspension dateThe term tax suspension date means the first day of any suspension period in effect under section 4081(f) of the Internal Revenue Code of 1986 (as added by subsection (a) of this section). 
(B)Other termsThe terms dealer and held by a dealer have the respective meanings given to such terms by section 6412 of such Code. 
(5)Certain rules to applyRules similar to the rules of subsections (b) and (c) of section 6412 of such Code shall apply for purposes of this subsection. 
(e)Floor stocks tax 
(1)Imposition of taxIn the case of any highway motor fuel which is held on the tax restoration date by any person, there is hereby imposed a floor stocks tax equal to the excess of the tax which would be imposed on such fuel had the taxable event occurred on such date over the tax (if any) previously paid (and not credited or refunded) on such fuel.  
(2)Liability for tax and method of payment 
(A)Liability for taxThe person holding highway motor fuel on the tax restoration date to which the tax imposed by paragraph (1) applies shall be liable for such tax. 
(B)Method of paymentThe tax imposed by paragraph (1) shall be paid in such manner as the Secretary shall prescribe. 
(C)Time for paymentThe tax imposed by paragraph (1) shall be paid on or before the 45th day after the tax restoration date. 
(3)DefinitionsFor purposes of this subsection— 
(A)Tax restoration dateThe term tax restoration date means the first day after the suspension period (as defined in section 4081(f) of the Internal Revenue Code of 1986). 
(B)Highway motor fuelThe term highway motor fuel has the meaning given to such term by section 4081(f) of such Code.  
(C)Held by a personA highway motor fuel shall be considered as held by a person if title thereto has passed to such person (whether or not delivery to the person has been made). 
(D)SecretaryThe term Secretary means the Secretary of the Treasury or the Secretary’s delegate. 
(4)Exception for exempt usesThe tax imposed by paragraph (1) shall not apply to any highway motor fuel held by any person exclusively for any use to the extent a credit or refund of the tax is allowable for such use. 
(5)Exception for certain amounts of fuel 
(A)In generalNo tax shall be imposed by paragraph (1) on any highway motor fuel held on the tax restoration date by any person if the aggregate amount of such highway motor fuel held by such person on such date does not exceed 2,000 gallons. The preceding sentence shall apply only if such person submits to the Secretary (at the time and in the manner required by the Secretary) such information as the Secretary shall require for purposes of this subparagraph. 
(B)Exempt fuelFor purposes of subparagraph (A), there shall not be taken into account any highway motor fuel held by any person which is exempt from the tax imposed by paragraph (1) by reason of paragraph (4). 
(C)Controlled groupsFor purposes of this subsection— 
(i)Corporations 
(I)In generalAll persons treated as a controlled group shall be treated as 1 person. 
(II)Controlled groupThe term controlled group has the meaning given to such term by subsection (a) of section 1563 of such Code; except that for such purposes the phrase more than 50 percent shall be substituted for the phrase at least 80 percent each place it appears in such subsection. 
(ii)Nonincorporated persons under common controlUnder regulations prescribed by the Secretary, principles similar to the principles of subparagraph (A) shall apply to a group of persons under common control if 1 or more of such persons is not a corporation. 
(6)Other laws applicableAll provisions of law, including penalties, applicable with respect to the taxes imposed by section 4081 of such Code shall, insofar as applicable and not inconsistent with the provisions of this subsection, apply with respect to the floor stock taxes imposed by paragraph (1) to the same extent as if such taxes were imposed by such section. 
7.Increase in mileage reimbursement rates 
(a)BusinessFor purposes of the Internal Revenue Code of 1986, after the date of the enactment of this Act, the optional standard mileage rates to be used for computing the deductible costs of operating an automobile for business purposes shall be not less than 70 cents per mile. 
(b)Medical, moving, and charitable contribution ratesFor any day during the period under which highway motor fuel taxes are suspended under section 4081(f) of the Internal Revenue Code of 1986— 
(1)the optional standard mileage rates to be used for computing the deductible costs of operating an automobile for medical, moving, and charitable purposes shall be the same rate which is in effect for such day for business purposes, and 
(2)the rate under section 170(i) shall not apply. 
8.Termination of application of title IV of the Trade Act of 1974 to the Russian Federation and Kazakhstan 
(a)Presidential Determinations and Extensions of Nondiscriminatory TreatmentNotwithstanding any provision of title IV of the Trade Act of 1974 (19 U.S.C. 2431 et seq.), the President may— 
(1)determine that such title should no longer apply to both the Russian Federation and Kazakhstan; and 
(2)after making a determination under paragraph (1) with respect to the Russian Federation and Kazakhstan, proclaim the extension of nondiscriminatory treatment (normal trade relations treatment) to the products of those countries. 
(b)Termination of Application of Title IVOn and after the effective date of the extension under subsection (a)(2) of nondiscriminatory treatment to the products of the Russian Federation and Kazakhstan, title IV of the Trade Act of 1974 shall cease to apply to those countries. 
9.Study on effects of oil prices on monetary policyNot later than 6 months after the date of the enactment of this Act, the Secretary of the Treasury and the Board of Governors of the Federal Reserve System shall produce a study on the relationship between the increase in the price of oil and the monetary system of fiat currency. The results of this study shall be submitted to the Chairman of the Committee on Financial Services of the House of Representatives and the Chairman of the Committee on Banking, Housing, and Urban Affairs of the Senate. 
 
